EXHIBIT 10(b)1 BASE SALARIES OF NAMED EXECUTIVE OFFICERS ALABAMA POWER COMPANY The following are the annual base salaries of the current Chief Executive Officer and Chief Financial Officer of Alabama Power Company and certain other current or former executive officers of Alabama Power Company who served during 2009. Charles D. McCrary President and Chief Executive Officer Art P. Beattie* Executive Vice President, Chief Financial Officer and Treasurer Mark A. Crosswhite Executive Vice President Steven R. Spencer Executive Vice President Jerry L. Stewart Senior Vice President Philip Raymond** Executive Vice President, Chief Financial Officer and Treasurer *Through August 12, 2010 **From August 13, 2010
